PER CURIAM:
Jernard Akins appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), without prejudice for failure to exhaust administrative remedies. Akins also appeals the district court’s order denying his subsequent Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Akins v. United States, 3:04-cv-23200-MBS (D.S.C. filed Mar. 22, 2006 & entered Mar. 23, 2006; filed May 1, 2006 & entered May 2, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.